DETAILED ACTION
General Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs. 
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(II) and Interview Practice for additional details.
Status of claim(s) to be treated in this office action:
Independent: 1, 10 and 14.
Amended: 1, 10 and 14.
Pending: 1-17. 
IDS
Applicant’s IDS(s) submitted on 07/13/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has/have considered by the examiner and made of record.
Response to Arguments
Applicant’s arguments, see page(s) 6-9, filed 07/19/2022, with respect to claim(s)  have been fully considered and are persuasive.  The rejection of claim(s)*  has been withdrawn.
Allowable Subject Matter
Claim(s) 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art to the present invention is ZHANG.
ZHANG discloses a computer-implemented method for optimizing read thresholds of a memory device using a deep neural network engine, comprising reading, using a set of read threshold voltages applied to the memory device, data from the memory device under a first set of operating conditions that contribute to read errors in the memory device, producing a labeled training data set using the set of read threshold voltages under the first set of the operating conditions, determining, based on characteristics of the memory device, a number of layers, a size of each layer, and a number of input and output nodes of the deep neural network engine, training the deep neural network engine using the labeled training data set, and using the trained deep neural network engine to compute read thresholds voltage values under a second set of operating conditions. 

Re: Claim 1 (and dependent claims 2-9), the prior art of record do not disclose or suggest, in combination with all other limitations in the claim:
identifying a threshold voltage shift offset (TVSO) value proximate to a minimum value of the TVS-RE curve; repeating the selecting one of the RNN models, the performing of the neural network operation of the selected RNN inference model and the identifying to identify TVSO values for all threshold voltage regions required to read the flash memory device; and performing a read of the flash memory device using a threshold-voltage-shift read at the identified TVSO values.

Re: Claim 10 (and dependent claims 11-13), the prior art of record do not disclose or suggest, in combination with all other limitations in the claim:
a minimum function module to identify TVSO values for all threshold voltage regions required to read the flash memory device, each of the identified TVSO values proximate a minimum value of one of the TVS-RE curves; and a read module to perform a read of the flash memory device by sending a threshold-voltage-shift read instruction to the flash memory device that includes the identified TVSO values.

Re: Claim 14 (and dependent claims 15-17), the prior art of record do not disclose or suggest, in combination with all other limitations in the claim:
a minimum function module to identify TVSO values for all threshold voltage regions required to read the flash memory device, each of the identified TVSO values proximate a minimum value of one of the TVS-RE curves; and a read module to perform a read of the flash memory device by sending a threshold-voltage-shift read instruction to the flash memory device that includes the identified TVSO values.
 	
Missing elements in the closest art gives rise to the innovation in the current invention.        
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY OJHA whose telephone number is 571-272-8936.  The examiner can normally be reached on M-F, 7:30AM to 5:00PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AJAY OJHA/
Primary Examiner, Art Unit 2824
ajay.ojha@uspto.gov